Citation Nr: 1716528	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO. 12-33 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to an initial compensable disability rating for residuals of left tibial stress fractures.

2. Entitlement to an initial compensable disability rating for residuals of right tibial stress fractures.

3. Whether the disability rating for tinea versicolor was properly reduced from 30 percent to 10 percent, effective November 1, 2012.

4. Entitlement to an increased disability rating for tinea versicolor in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2005 to November 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In March 2015, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claims. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. Residuals of left tibial stress fractures are manifested by pain in both anterior tibial areas and functional limitation secondary to pain to the medial aspect of the leg with use but are not manifested by malunion of the tibia or fibula with a moderate knee or ankle disability at any point during the appeal period.

2. Residuals of right tibial stress fractures are manifested by pain in both anterior tibial areas and functional limitation secondary to pain to the medial aspect of the leg with use but are not manifested by malunion of the tibia or fibula with a moderate knee or ankle disability at any point during the appeal period.

3. An improvement in the Veteran's tinea versicolor had occurred and the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work
4. Throughout the appeal period, the Veteran's tinea versicolor, at worst, resulted in infections of the skin covering a total body area of 5 to 20 percent, however, none in an exposed area and did not require systemic or topical corticosteroid or other immunosuppressive drugs as treatment.


CONCLUSIONS OF LAW

1. The criteria for an initial disability evaluation of 10 percent, but no higher, for residuals of left tibial stress fractures have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5262 (2016). 

2. The criteria for an initial disability evaluation of 10 percent, but no higher, for residuals of right tibial stress fractures have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5299-5262 (2016).

3. Reduction of the rating for tinea versicolor from 30 to 10 percent was proper. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.105, 3.159, 3.343, 3.344, 4.1-4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7806, 7820 (2016).

4. The criteria establishing an evaluation in excess of 10 percent for tinea versicolor have not been met 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7804, 7806, 7820 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran was provided VA examinations for residuals of the left and right tibial stress fractures in October 2009 and June 2015 and for tinea versicolor in October 2009, March 2012, and June 2015. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, performed physical examinations, and collectively provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

The VA examinations and opinions during the appeal period are responsive to the March 2015 Board remand directives and are adequate to decide the Veteran's claims on appeal. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Increased Ratings, Generally

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Residuals of Left and Right Tibial Stress Fractures

The service-connected residuals of left and right tibial stress fractures are evaluated under 38 C.F.R. § 4.71a, DC 5262. Under DC 5262, a 10 percent rating is provided when there is malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent rating is warranted when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted when there is malunion of the tibia and fibula with marked knee or ankle disability; and a 40 percent rating is assigned when there is nonunion of the tibia and fibula with moderate knee or ankle disability. 38 C.F.R. § 4.71a, DC 5262.

When determining the severity of musculoskeletal disabilities, VA must also consider the extent of any additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when the symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria. See DeLuca v. Brown, 8 Vet. App. 202 (1995), see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A veteran may receive a compensable disability rating based on pain, pursuant to 38 C.F.R. § 4.59, which relates to painful motion. This regulation notes: "The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or maligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint." 38 C.F.R. § 4.59. The Court has explained that 38 C.F.R. § 4.59 applies when evaluating joint pain, even if such pain is not arthritis-related. Burton v. Shinseki, 25 Vet. App. 1, 4 (2011).

Considering the pertinent evidence in light of the applicable criteria, the Board finds that the current symptomatology associated with the service-connected residuals of left and right tibial stress fractures do not warrant compensable ratings per DC 5262. The weight of the competent and credible evidence does not demonstrate that the service-connected residuals of left and right tibial stress fractures are manifested by malunion or nonunion of the tibia or fibula of either lower extremity. Based on the June 2015 VA examination report, the service-connected residuals of left and right tibial stress fractures do not affect the knee or ankle of either extremity. The VA examination report does note pain in the lower legs when running over a mile but this does not constitute a moderate knee or ankle disability. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

In a December 2008 service treatment record, the Veteran complained of bilateral distal shin pain which had worsened over the previous month. A February 2009 service treatment record reveals that the Veteran complained of moderate pain in his shins and an examination showed a mild to moderately severe stress reaction of the tibias bordering small stress fractures in the right distal tibia. A March 2009 service treatment record indicates that the Veteran reported sharp pain at the medial aspect of both legs that was increased with any running and relieved with rest. The Veteran had swelling at the site of pain with extreme aggravation. A physical examination revealed mild to moderate focal tender to palpation at the distal anteromedial aspect of both legs. In a July 2009 service treatment record, the physician noted that the Veteran has bilateral lower extremity pain, which had shown no improvement in the prior two years. An August 2009 service treatment record reveals that the Veteran complained about pain in the bilateral distal shin, which had worsened since the month prior. An x-ray examination revealed moderate stress reaction of the tibias and a stress reaction in the right fibula.

An October 2009 examination report from a private medical facility requested by VA indicates that the Veteran reported constant pain in the bilateral shins which was aching and sharp. The Veteran stated that his pain level was severe and that the pain was exacerbated by physical activity. 

In the Veteran's January 2010 notice of disagreement (NOD), the Veteran stated that pain from the residuals of his left and right tibial stress fractures had subsided but was actually still present and that the only reason the pain had gone done was because he did not run for several months. The Veteran also stated that pain would return every time he ran and remain for several days. The Veteran explained that he was able to palpate and point to the doctor where the pain was exhibited on both legs.

In the November 2012 substantive appeal (VA Form 9), the Veteran asserted that his bilateral stress fractures are a chronic condition that still existed and was further exacerbated by running. The Veteran stated that he was not in pain during the day of his examination because he was on a "no-run profile" at the time for almost six months and stated that during examination, the doctor did palpate the sites which resulted in pain.

In an April 2014 statement through his representative, the Veteran alleged that the residuals of the right and left tibial stress fractures had worsened since his last VA examination and requested a new examination.

The June 2015 VA examination report indicates that the examiner wrote the Veteran had stress fractures of both of his lower legs that had healed but there was some residuals of tenderness with palpation and tibial pain present particularly when the Veteran ran on pavement or when he ran over a mile. The Veteran also reported pain in the shin area after running. 

A 10 percent evaluation is the minimum compensable evaluation for the disabilities at issue, and as such this is the appropriate rating under the criteria applicable to the Veteran's claims. See 38 C.F.R. § 4.59. Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to at least the minimum compensable rating of 10 percent for the service-connected residuals of left tibial stress fractures and residuals of the right tibial stress fractures based on the application of 38 C.F.R. § 4.59 as interpreted in Burton, supra, and the claims for higher initial ratings are granted to that extent.

However, the Board finds that the evidence does not show that an initial disability rating in excess of 10 percent for residuals of left and right tibial stress fractures is warranted. It is not demonstrated that the service-connected residuals of left and right tibial stress fractures are manifested by malunion or nonunion of the tibia or fibula of either lower extremity at any point during the appeal period. In the October 2009 VA examination report, the examiner concluded that the Veteran's right and left tibia and fibula were normal. The June 2015 VA examination report specifically stated that the residuals of left and right tibial stress fractures do not affect the knee or ankle of either extremity. This is evidence against a finding of a moderate knee or ankle disability (the Veteran is service connected for both knees). Further, the June 2015 VA examination report reflects that the Veteran's range of motion for the knees bilaterally are within normal limits. Such clinical findings do not support a 20 percent rating under DC 5262, and an evaluation in excess of 10 percent is not warranted. 

As the preponderance of the evidence is against the claim for an increased rating in excess of 10 percent for the service-connected residuals of left tibial stress fractures and residuals of the right tibial stress fractures, the benefit of the doubt doctrine is not for application, and the Veteran's claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

Tinea Versicolor

The Veteran contends that the disability ratings for his tinea versicolor should not have been reduced from 30 percent to 10 percent disabling since November 1, 2012. The Veteran also contends that a the disability rating should be higher than the currently-assigned 10 percent rating, specifically that he should be warranted a 30 percent rating because the skin condition covers 33 percent of his body.

Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155 (West 2014). Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities. See 38 C.F.R. § 3.344 (2016); see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a disability rating has been in effect for five years or more, a rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher rating. Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(a) do not apply to disabilities for which the assigned ratings have been in effect for less than five years, as in this case, which facts will be laid out in more detail below. Such disabilities are not considered stabilized and, thus, are subject to improvement. Re-examination disclosing improvement in these disabilities will warrant a reduction in rating. 38 C.F.R. § 3.344(c) (2016). 

In any rating reduction case, however, not only must it be determined that an improvement in a disability had actually occurred at the time of the reduction, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. Brown v. Brown, 5 Vet. App. 413, 420-21 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of the veteran's disability. VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations. Faust v. West, 13 Vet. App. 342 (2000). VA is not limited, however, to medical indicators of improvement. Rather, VA may rely on non-medical indicators of improvement to show that a veteran is capable of more than marginal employment. Additionally, the examination reports on which the reduction are based must be adequate. See Tucker v. Derwinski, 2 Vet. App. 201 (1992).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated; although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer, 2 Vet. App. 281-282. However, post-reduction evidence may not be used to justify an improper reduction. The burden of proof is on VA to establish that a reduction is warranted by the weight of the evidence. Kitchens, 7 Vet. App. 320.

Disability ratings are determined by comparing a veteran's disability symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014). When a question arises as to which of two disability ratings apply under a particular diagnostic code, the higher of the two ratings is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).

Tinea versicolor is rated by analogy under 38 C.F.R. § 4.118, DC 7806. Under DC 7806, a 10 percent rating is available for dermatitis or eczema affecting at least 5 percent but less than 20 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration for less than 6 weeks during the past 12-month period. A 30 percent rating is available for dermatitis or eczema affecting 20 to 40 percent of the entire body or exposed areas of the body or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period. A maximum 60 percent rating is available for dermatitis or eczema affecting more than 40 percent of the entire body or exposed areas of the body or requiring constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period. See 38 C.F.R. § 4.118, DC 7806.

The October 2009 VA examination report shows that the Veteran reported he was being treated for tinea versicolor, which had started in August 2007. The examiner wrote that the skin disease involved areas that were exposed to the sun, such as his chest and back. The Veteran described his chest and back itching and shedding of both areas. He denied exudation, ulcer formation, and crusting. The Veteran described the symptoms as constant. At that time, he was using topical treatment twice a day for four weeks. The examiner wrote that physical examination showed tinea versicolor on the back and chest with exfoliation, hypopigmentation of more than six square inches and abnormal texture of more than six square inches. The examiner concluded that 27 percent of the whole body was covered by the tinea versicolor.

A November 2011 VA treatment record shows that the Veteran was there to establish primary care at the VA clinic. The Veteran reported multiple complaints, such as left knee pain, bilateral tibial stress fractures, and difficulty sleeping, but he made no complaints related to his skin. 

In a March 2012 VA examination report, the Veteran stated that since his discharge from service, he has had no spread of tinea versicolor. The Veteran reported that he last treated himself about a year and a half prior to the examination with a prescribed cream. He stated that he used the cream for 3 to 4 weeks without significant benefit and was using dandruff shampoo without any improvement. The Veteran reported getting occasional slight itching in the center of the back and neck with no other associated problems. He further reported he had not been seen for tinea since service discharge. The examiner noted that the Veteran was not treated with any oral or topical medications; including systemic corticosteroids or other immunosuppressive medications, antihistamines, immunosuppressive retinoids, sympathomimetics, or topical corticosteroids, in the previous 12 months for the skin condition. The examiner reported the Veteran did not have any treatment or procedures other than systemic or topical medications in the previous 12 months for exfoliative dermatitis or papulosquamous disorders. Further, the Veteran did not have debilitating or non-debilitating episodes related to his skin condition. The VA examiner indicated that the Veteran had infections of the skin covering a total body area of 5 to 20 percent, however, none in an exposed area. Specifically, the VA examiner noted tinea versicolor hypo-pigmented areas on posterior inverted triangle of hypo-pigment from posterior shoulders down to lower lumbar region and anterior trunk to umbilicus with no scaling or exudate.
A May 2012 VA treatment record shows that the Veteran was seen for routine follow-up. The examiner noted that the Veteran had recently been seen by dermatology for his tinea, "which has improved."  The examiner wrote that examination of the skin showed "barely visible pigmented changes on the anterior and posterior thorax."  The examiner diagnosed tinea versicolor and wrote, "This is stable, if not improved."

In an August 2012 notice of disagreement, the Veteran asserted that his lack of treatment for his skin condition is due to the number of times he had to move around in previous years and accessibility to a VA facility. The Veteran explained that he had been self-treating his skin condition with an over the counter dandruff shampoo as instructed by the Nisqually Medical Clinic in Fort Lewis, WA. The Veteran stated that the physician assistant (PA) at the medical clinic informed him that he was able to use any over the counter dandruff shampoo to treat tinea versicolor because it contains the same active ingredient, Zinc Pyrithione, as the prescription medicine. The Veteran cited 1980 and 1983 studies from Faergemann & Fredriksson which indicated that all test patients treated with the shampoo were cured of tinea versicolor in the 1980 study and half (of the 40 test patients) were cured in the 1983 study. The studies report that no side effects were noted in any of the patients. Further, the Veteran contended that the area of his body affected by tinea versicolor had not changed from the original 33 percent. He explained that the skin condition is clearly visible on the same portions of his body as it was before and even extended underneath his beard. The Veteran stated that the area affected is noticeable to anyone when he does not have a shirt on.

A January 2013 VA medical record reveals that the Veteran was seen by the dermatology department for tinea versicolor which the examiner wrote, "has improved." The medical professional noted upon physical examination, the skin showed barely visible pigmented changes on the anterior and posterior thorax.

In a February 2013 substantive appeal (VA Form 9), the Veteran asserted that his skin disorder covered 33 percent of his body and should be rated accordingly. In an April 2014 statement through his representative, the Veteran disputed the decrease in evaluation for tinea versicolor based on coverage on his body. He stated that he tried different medications and that they had not worked and requested a continued 30 percent evaluation.

In the June 2015 VA examination report for skin, the examiner noted the Veteran's August 2012 and February 2013 contentions and reviewed the photographs that the Veteran provided. Upon physical examination, the VA examiner indicated that the Veteran had discolorations on his upper chest and entire back but no signs of tinea on his shoulders which was kept well controlled. The Veteran had a full but neat beard and the VA examiner was unable to see the skin underneath and thus was not able to fully assess if the skin condition was folliculitis or tinea. The Veteran stated that he had not shaved since December 2014 and when he did shave, folliculitis was not an issue and had no present irritation but he had the same discoloration on his face and under his chin that he had on the rest of his body. The Veteran's face and neck did not show any discoloration, blemishes, or scarring. The examination report indicates that the Veteran did not have any benign or malignant skin neoplasms and that he did not have any systemic manifestations due to skin diseases. The Veteran had not been treated with oral or topical medications nor had any treatment or procedures other than systemic or topical medications for exfoliative dermatitis or papulosquamous disorders in the 12 months prior to the examination. Further, the Veteran did not have debilitating or non-debilitating episodes related to his skin condition. The VA examiner indicated that the Veteran had infections of the skin covering a total body area of 5 to 20 percent, however, none in an exposed area. Specifically, the VA examiner noted tinea versicolor hypo-pigmented areas on posterior inverted triangle of hypo-pigment from upper back, lower lumbar region, and anterior trunk to below the chest, with no scaling or exudate.

Tinea Versicolor, Rating Reduction

The Veteran does not contend, and the evidence does not reflect, any failure in compliance with the procedural requirements for rating reductions. The proper procedure was followed in the June 5, 2012 notification letter and August 2012 rating decision, for notifying the Veteran of the bases for the reduction, affording him the opportunity to attend a pre-reduction hearing, and affording him the opportunity to submit additional evidence. A VA Report of General Information indicates that the Veteran contacted VA on July 30, 2012 and stated that he was out of town for work and had just received the June 5, 2012 notification letter and requested a month to gather evidence. The Veteran submitted additional evidence along with his August 24, 2012 NOD that has been fully considered. The Veteran does not contend that there was a procedural deficiency. See 38 C.F.R. § 3.105. 

As indicated above, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, but may consider post-reduction evidence in the context of evaluating whether the condition had actually improved.

In a December 2009 rating decision, the RO granted service connection for tinea versicolor, and assigned an initial disability rating of 30 percent, effective November 12, 2009 (day after service discharge), in part, based on service treatment records and an October 2009 VA examination. In the October 2009 examination report, the examiner noted that the Veteran reported constant itching. Clinical evaluation showed tinea versicolor on the back and chest with exfoliation, hypopigmentation of more than six square inches and abnormal texture of more than six square inches. The examiner concluded that the Veteran's tinea covered 27 percent of his whole body. The RO determined that the evidence established a basis to grant a 30 percent based upon a skin disorder involving 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected. The RO noted, "Since there is a likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination."  It noted that the examination would be scheduled in approximately two years.

In the May 2012 rating decision that proposed to reduce the Veteran's tinea versicolor from 30 percent to 10 percent disabling, the RO explained that the basis for the reduction were VA medical records dated from November 2011 through May 2012. As noted above, the November 2011 VA treatment record showed that the Veteran was there to establish primary care at that VA clinic. While he reported other medical symptoms, he did not report any symptoms associated with his tinea versicolor, which is consistent with what he reported at the March 2012 VA examination. There, he stated he had not received treatment for his skin disorder for the last year and a half, which would place his last treatment in 2010. At the time of the March 2012 VA examination, the examiner specifically found that the skin disorder impacted between 5 and 20 percent of the Veteran's entire body, which is less than the 27 percent that was impacted at the time of the October 2009 VA examination. This demonstrated improvement in the Veteran's disability picture. Additionally, the Veteran's own report of his symptoms at the March 2012 VA examination showed improvement as well. For example, he reported occasional itching, whereas at the time of the October 2009 VA examination, he reported constant itching. At the time of the March 2012 VA examination, the Veteran had not been treated with oral or topical medications nor had any treatment or procedures other than systemic or topical medications for exfoliative dermatitis or papulosquamous disorders in the 12 months prior to the examination.

Further supporting improvement is a May 2012 VA treatment record. There, the examiner wrote that the Veteran's tinea had "improved" and that clinical examination of the Veteran's skin showed "barely visible pigmented changes on the anterior and posterior thorax."  At the time of the October 2009 VA examination, the examiner had described the Veteran's tinea as involving exfoliation, abnormal texture, and hypopigmentation. The disability picture in 2012 shows improvement when compared to the Veteran's disability picture in 2009. 

Finally, while dated after the date that the reduction took place, a January 2013 VA treatment record shows a finding by a VA examiner that the Veteran's tinea was "improved" and reported the same clinical findings as those reported in May 2012 that the Veteran's skin showed barely visible pigmented changes on the anterior and posterior thorax. Thus, the Veteran's symptoms had remained the same over the last eight months, which shows that the improvement was not just temporary.

In the March 2012 VA examination report, the examiner opined that the Veteran's skin disorder did not have an impact on the Veteran's ability to work. Thus, at the time of the proposed reduction in August 2012, the evidence supported a finding that improvement in the Veteran's tinea versicolor reflected an improvement in his ability function under the ordinary conditions of life and work. See Brown, 5 Vet. App.at 420-21; Schafrath, 1 Vet. App.at 594.

Based on the above findings, the Board finds that the RO's decision to reduce the Veteran's evaluation for tinea versicolor from 30 percent to 10 percent was proper. Improvement was, in fact, demonstrated by the evidence of record and the clinical records in 2012 were as full and complete as those in 2009. Accordingly, the preponderance of the evidence is against restoration of the 30 percent rating. The benefit-of-the-doubt doctrine is not for application, therefore a rating reduction from 30 percent to 10 percent, effective November 12, 2012, for tinea versicolor was proper. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinea Versicolor, Increased Rating

The Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for tinea versicolor at any time after the reduction to the 10 percent evaluation as of November 1, 2012. The evidence, including the March 2012 and June 2015 VA examination reports and the May 2012 and January 2013 VA treatment records, demonstrates that the Veteran's tinea versicolor had infections of the skin covering a total body area of 5 to 20 percent, however, none in an exposed area, which falls under the criteria for a 10 percent disability rating. 38 C.F.R. § 4.118, DC 7806.

The Board has also considered the lay evidence of record. In an August 2012 statement, the Veteran reported that he had been self-treating his tinea versicolor condition with an over the counter dandruff shampoo treatment. In an April 2014 statement, the Veteran stated that he tried different medications that have not worked. However, the evidence does not reflect that the Veteran's skin condition required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during a 12-month period at any point during the appeal period. The March 2012 and June 2015 VA examination reports indicate that the Veteran was not treated with any oral or topical medications; including systemic corticosteroids or other immunosuppressive medications, antihistamines, immunosuppressive retinoids, sympathomimetics, or topical corticosteroids for the skin condition, or other treatment and procedures for exfoliative dermatitis or papulosquamous disorders in the 12 months prior to the any of the examinations. The June 2012 VA examiner reviewed the Veteran's August 2012 NOD and was aware that the Veteran used a shampoo containing pyrithione zinc to keep his tinea versicolor controlled and the examiner considered this in his determination that the Veteran was not treated with the types of medication listed above. The June 2015 VA examiner noted that the Veteran used no medication and used only the "Selsun Blue" shampoo.

The Veteran contended that his tinea versicolor covered 33 percent of his body. The June 2015 VA examiner specifically addressed the Veteran's contention that at least 33 percent of his body was afflicted with tinea versicolor and reviewed the photographs that the Veteran provided along with his August 2012 NOD. The March 2012 and June 2015 VA examination reports reflect that the Veteran's tinea versicolor had infections of the skin covering a total body area of 5 to 20 percent, however, none in an exposed area. Moreover, the Veteran's tinea versicolor has not been shown to involve an area which encompasses 20 to 40 percent of the entire body or exposed areas at any time, as indicated in the March 2012 and June 2015 VA examination reports. Accordingly, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that a disability rating of 30 percent or higher is warranted for tinea versicolor. 38 C.F.R. § 4.118, DC 7806.

To the extent that the Veteran asserts that his tinea versicolor with subsequent manifestations cover a greater percentage of his exposed and/or total body area, the Board finds his assertions are outweighed by the competent VA examination reports from March 2012 and June 2015. The Board finds the observations of the VA medical professionals to be more probative as to the percentage of body area affected, as such a professional has training and experience making them more qualified to provide such detailed observations regarding the skin condition and the human body. 

The Board considered whether a rating in excess of 10 percent was available under other potentially applicable diagnostic codes, however, the evidence did not demonstrate that the Veteran's tinea versicolor was manifested by scars or characteristics of disfigurements. 38 C.F.R. § 4.118, DCs 7800, 7801, 7802, 7804, 7805 (2016). The Board found no other applicable DC.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to an increased disability rating in excess of 10 percent for tinea versicolor at any point during the appeal period. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Considerations

The Board has considered whether the evaluation of the Veteran's residuals of right and left tibial fractures disabilities and tinea versicolor skin condition, together and separately, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court of Appeals for Veterans Claims (Court) held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The residuals of left tibial stress fracture and residuals of the right tibial stress fracture resulted with pain which has been compensated accordingly. Tinea versicolor resulted in infections of the skin covering a total body area of 5 to 20 percent, however, none in an exposed area. The Veteran does not report any symptoms associated with his disabilities that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. §§ 4.71a, 4.118; DCs 5099, 5014, 5201, 5257, 5262, 5276, 5299, 7800, 7806, 7899; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of more than one service-connected disabilities, including bilateral pes planus, left shoulder impingement, left knee instability with crepitus, right knee condition with crepitus, and pseudofolliculitis barbae present an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the residuals of the left and right left tibial stress fractures, and tinea versicolor disability. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). The March 2012 VA examiner noted that the Veteran's skin conditions did not impact his ability to work. The June 2015 VA examiner also indicated that the Veteran's bilateral residuals of tibial stress fractures and tinea versicolor did not impact his ability to work or perform any type of occupational task. Further, the June 2015 VA examination report reflects that the Veteran was employed by Colgate College performing sports management for four years prior to the examination. Accordingly, the Board finds that entitlement to a TDIU due to the service-connected residuals of left and right tibial stress fractures and tinea versicolor was not reasonably raised by the record in this case. See Rice, 22 Vet. App. 447.


ORDER

An initial 10 percent disability rating for residuals of left tibial stress fractures is granted, but no higher, for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits. 

An initial 10 percent disability rating for residuals of right tibial stress fractures is granted, but no higher, for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.

A reduction of disability rating for tinea versicolor from 30 to 10 percent, effective November 01, 2012, was proper.

Entitlement to an increased disability rating for tinea versicolor in excess of 10 percent is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


